Citation Nr: 1025943	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for a 
shell fragment wound (SFW) of the right thigh and groin, muscle 
group XIV (hereinafter "Muscle Group XIV").

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1969.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO, in pertinent part, awarded service 
connection for PTSD and assigned an initial 30 percent evaluation 
from June 2006.  The same decision continued a 10 percent 
disabling rating for Muscle Group XIV.

The Veteran presented testimony before the Board in March 2010.  
A transcript of that proceeding has been associated with the 
claims folder. 


FINDINGS OF FACT

1.  For the entirety of the rating period on appeal, the evidence 
shows that the Veteran's service-connected PTSD has been 
productive of symptoms including sleeplessness, anger, social 
isolation, nightmares, flashbacks, intrusive memories, auditory 
hallucinations, irritability, hyperstartle response, and 
depression, but the evidence does not show occupational and 
social impairment with deficiencies in most areas and with an 
inability to establish and maintain effective relationships.

2.  The Veteran's service-connected Muscle Group XIV is 
productive of no more than a moderate disability, wherein 
complaints of pain, aching, soreness, and tenderness in the right 
thigh and hip area are contemplated.   There has been no 
objective finding of a moderately severe muscle wound that is 
manifested by entrance and exit scars indicating track of missile 
through one or more muscle groups or loss of deep fascia, muscle 
substance, or normal firm resistance of muscles.

3.  Throughout the rating period on appeal, the evidence 
demonstrates that the Veteran continued to work full-time.
 

CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an 
initial 50 percent evaluation, and no higher, for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).

2. The criteria for an evaluation in excess of 10 percent for the 
service-connected SFW of the right thigh and groin, Muscle Group 
XIV, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.3, 
4.7, 4.73, Diagnostic Codes 5314, 5316 (2009).

3.  The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.16 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

With regard to the claim for PTSD, the Veteran's claim on appeal 
arises from his disagreement with the initial disability 
evaluation assigned following the grant of service connection.  
The Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

In a July 2006 letter, dated prior to the decision on appeal, VA 
complied with notification responsibilities in regards to the 
Veteran's claim for a higher rating for the service-connected 
Muscle Group XIV.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his increased rating claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, i.e. evidence that his service-connected 
disability had increased in severity.  In March 2009, the Veteran 
was sent an additional letter, which set forth the specific 
ratings assigned under Diagnostic Code 5314 for Muscle Group XIV.  
Such correspondence also explained how VA determines disability 
ratings and effective dates.  The claim was thereafter 
readjudicated in August 2009, curing any timing defect.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).  Accordingly, no further 
development is required with respect to the duty to notify.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA medical 
records, reports of VA examination, a lay statement from the 
Veteran's wife, and the transcript from the March 2010 Board 
hearing.  The Veteran has not identified any other evidence which 
has not been obtained.

The Board notes that additional evidence was associated with the 
claims folder after the August 2009 supplemental statement of the 
case (SSOC) was issued.  However, as this evidence consisted 
solely of duplicate VA treatment records that had already been 
considered, remand for preparation of an SSOC and initial review 
by the RO is not necessary.  38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such defect is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that all of the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

However, separate ratings may be assigned for separate periods of 
time based on the facts found.  This practice is known as 
"staged" ratings."  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

I.  Increased Initial Evaluation for PTSD

The Veteran appealed the decision that assigned the initial 30 
percent rating, and the Board will now consider whether a higher 
evaluation is warranted for the psychiatric disability at any 
stage since the effective date of service connection.  See 
Fenderson v. West, 12 Vet. App 119 (1999). 

Throughout the appeal, the Veteran has been assigned a 30 percent 
rating for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under this code section, a 30 percent disability 
evaluation is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

A 50 percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the Veteran's PTSD most closely approximates the 
criteria for an initial 50 percent rating, and no higher, for the 
entire appeal period.  38 C.F.R. § 4.7.  

In this regard, VA outpatient treatment records dated between 
2006 and 2009, as well as the October 2006 and April 2009 reports 
of VA examination, show symptoms that include sleeplessness, 
anger, social isolation, nightmares, flashbacks, intrusive 
memories, auditory hallucinations, irritability, hyperstartle 
response, and depression.  The Board notes the Veteran's Global 
Assessment of Functioning Scale Score (GAF) ranged from 55 to 60, 
which according to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), is indicative of moderate symptoms.  

Though the Veteran's PTSD was not productive of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, difficulty 
in understanding complex commands, panic attacks, or impaired 
judgment and abstract thinking, there were clearly disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130.  Further, the Veteran suffered from auditory 
hallucinations associated with combat experiences and testified 
to memory impairment and anxiety.  Id.   

Where there is a question as to which of the two evaluations 
apply, 30 percent or 50 percent, the higher of the two should be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher rating.  38 C.F.R. § 4.7.  This 
is the case in the instant matter, and an increased rating to 50 
percent is in order for the entire appeal period.  At no time 
since the award of service connection, however, did the Veteran's 
PTSD exhibit symptomatology more consistent with a 70 percent 
rating.  38 C.F.R. §§ 4.7, 4.130; see Fenderson, 12 Vet. App. at 
126.  This will be explained in more detail below.

In finding that a 70 percent rating is not justified here, it is 
noted that the Veteran has repeatedly denied suicidal and 
homicidal ideation.  His insight and judgment remained fair to 
good, with only a single notation of poor insight upon VA 
examination in 2006.  Additionally, upon VA examination in 2006, 
hygiene was good, the Veteran was oriented in all spheres, 
thought process was goal-directed, and there were no delusions.  

VA outpatient treatment records dated between 2006 and 2009 
further reveal the absence of suicidal and homicidal ideation.  
He was repeatedly found to be oriented in all spheres and speech 
was continually normal.  The Veteran was able to manage his 
symptoms during this time frame with group therapy.  

Upon VA examination in April 2009, the Veteran reported 
improvement in his relationship with his children and wife, 
though he still endorsed social isolation outside of his family.  
He did go to work everyday, though he preferred assignments that 
allowed him to work alone.  The Veteran was fully oriented and he 
had a full range of affect.  Speech was normal and there was no 
evidence of a thought disorder.  The Veteran denied delusions and 
hallucinations at that time.  Suicidal thoughts were reported 
"on occasion," but the Veteran denied any history of attempts 
and plan or intent.  Though reportedly angry and having thoughts 
of hurting others, he denied any homicidal plans or intent.  
Intrusive thoughts were said to occur daily.  The Veteran noted 
having flashback experiences.  There was some avoidance behavior.  
The Veteran's symptoms were still considered moderate by this 
examiner with the assignment of a GAF of 55.  

The evidence during the entire appeal period contains no 
objective findings of the following:   obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene.  
The Veteran's difficulty in adapting to stressful circumstances 
(including work or a work like setting) and social isolation are 
provided for in the increased 50 percent rating.  38 C.F.R. 
§ 4.130. 

In sum, an initial evaluation of 50 percent, and no higher, is 
warranted for PTSD for the entire appeal period.  The Board has 
considered whether additional "staged" ratings are in order, 
but sees no additional shift in severity so as to justify such.  
38 C.F.R. § 4.130; see Fenderson, 12 Vet. App. at 126.  Should 
the Veteran's disability change in the future, a higher 
evaluation may be assigned.

The Board again acknowledges the Veteran's report of occasional 
suicidal ideation upon VA examination in April 2009.  At that 
time he also endorsed thoughts of hurting others.  He had no 
intent or plan for self-harm or for harming others.  The Board 
recognizes that plan or intent is not required under the 
diagnostic criteria.  However, the absence or presence of plan or 
intent does speak to the severity of the symptoms in question, 
which in turn reflects on the overall level of occupational and 
social impairment experienced by the Veteran, and thus 
consideration of this fact is appropriate here.  Moreover, the 
thoughts of harm experienced on occasion by the Veteran do not 
appear to represent a signature component of his disability 
picture and as such, these symptoms standing alone do not serve 
to warrant the 70 percent evaluation.  This is especially true in 
light of the absence of the other symptoms noted under the 
criteria for a 70 percent rating, as detailed above.  
Furthermore, as the Veteran continues to work and have an ongoing 
relationship with his wife and children, his degree of 
occupational and social impairment is found to most nearly 
approximate the 50 percent rating throughout the entire appeal 
period.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996).   An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected PTSD, but the 
medical evidence reflects that those manifestations are not 
present in this case. Accordingly, referral for extraschedular 
consideration is not in order here.



II.  Increased Evaluation for Muscle Group XIV

Historically, service connection was awarded for scars and SFW to 
the right groin and thigh in a May 1970 rating decision.  It 
appears from the rating code sheet that the RO assigned a single 
10 percent rating from December 1969 under Diagnostic Code 5314 
for Muscle Group XIV.  The 10 percent rating has been in effect 
since that time.

The Veteran has appealed the November 2006 rating decision, which 
continued the 10 percent disabling rating.  Specifically, he 
contends that a higher rating is warranted for pain and leg 
fatigue.  See BVA Transcript at 5.  He additionally maintains 
that his disability should be rated as severe and that the 
initial assignment of a moderate disability rating was in error, 
as not all his service treatment records were available.  

The Board notes at the outset that additional service treatment 
records were added to the claims file and considered by the RO in 
the current appeal in the May 2009 statement of the case (SOC) 
and August 2009 supplemental SOC.  In a November 2009 rating 
decision, the RO awarded service connection for Muscle Group XVI 
injury and assigned a noncompensable evaluation effective 
December 1969.  It was included in the evaluation for Muscle 
Group XIV; however, the overall 10 percent rating for Muscle 
Group XIV remained unchanged.  The addition of the noncompensable 
rating for Muscle Group XVI in combination with the 10 percent 
rating for Muscle Group XIV, is considered part of the matter 
currently before the Board.

Further, the RO found no revision was warranted in the 
noncompensable ratings previously assigned for scars of the right 
upper anterior thigh to the right inguinal region, lower mid-
abdomen, and lower anterior thigh, all associated with the SFW.  
However, the rating code sheet reflects that the noncompensable 
ratings for the SFW scars are separate disabilities and have not 
been combined with the 10 percent rating for Muscle Group XIV.  
Finally, the RO denied service connection for Muscle Group XIX 
and adhesions of the peritoneum on the basis that no clear and 
unmistakable error had been found.  The Board notes that the 
Veteran has not appealed the determinations as to the scars and 
as to service connection for an injury to Muscle Group XIX.  As 
such, these matters are not for consideration in the instant 
decision.

The Veteran is currently rated at 10 percent under 38 C.F.R. § 
4.56, Diagnostic Code 5314 for a SFW to Muscle Groups XIV and 
XVI.  As noted above, the noncompensable rating for SFW to Muscle 
Group XVI (Diagnostic Code 5316) has been combined with the 10 
percent rating for Muscle Group XIV (Diagnostic Code 5314).  
Muscle injuries evaluated under the applicable diagnostic codes 
are classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56.

A slight muscle wound is a simple wound without debridement or 
infection. 
38 C.F.R. § 4.56(d)(1)(i).  Objective findings would entail a 
minimal scar with no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function.  Id. at 
(d)(1)(iii).

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of a 
moderate disability are entrance and (if present) exit scars, 
small or linear, indicating short track of missile through muscle 
tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Id.

A moderately severe muscle wound is a through and through or deep 
penetrating wound by small high velocity missile or large low-
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 
4.56(d)(3)(i).  Objective findings of a moderately severe muscle 
wound are manifested by entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups.  
Id. at (d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection or sloughing of soft parts, intermuscular binding and 
scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings of a severe muscle wound are 
manifested by ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  Id. at 
(d)(4)(iii).  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Id.  Muscles 
swell and harden abnormally in contraction.  Id.  Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other trauma, 
and the criteria are to be considered with all factors in the 
individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).

Injuries to Muscle Group XIV affecting impairment of function, 
involves extension of the knee, simultaneous flexion of the hip 
and flexion of the knee, tension of fascia lata and iliotibial 
band, acting with XVII in postural support of the body, acting 
with hamstrings in synchronizing the hip and knee, to include; 
anterior thigh group, Sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus and tensor vaginae femoris.  
38 C.F.R. § 4.73, Diagnostic Code 5314.  

Injuries to Muscle Group XVI affecting impairment of function, 
involves flexion of the hip and pelvic girdle group one (psoas, 
iliacus, and pectineus).  38 C.F.R. 
§ 4.73, Diagnostic Code 5316.  

Under Diagnostic Codes 5314 and 5316, a noncompensable (0 
percent) evaluation is warranted for a slight injury, a 10 
percent evaluation is warranted for a moderate injury, a 30 
percent evaluation is warranted for a moderately severe injury, 
and a 40 percent evaluation is warranted for a severe injury.  38 
C.F.R. § 4.73.

After careful consideration, the Board finds, as is explained 
below, that the Veteran's service-connected Muscle Group XIV most 
closely approximates the criteria for the 10 percent rating 
currently in effect.  38 C.F.R. § 4.7.  Even considering the 
additional noncompensable rating for Muscle Group XVI, at no 
point in time is there a basis to award a combined rating in 
excess of 10 percent. 

Upon review of the evidence of record, the Board finds that the 
Veteran's service-connected Muscle Group XIV is best classified 
as resulting in moderate muscle injury.  In this respect, by way 
of history, the Veteran sustained an open fragment wound to the 
right inguinal and anterior thigh region after a machine gun blew 
up in 1969.  He also sustained a superficial laceration to the 
femoral artery, which was resected.  He further underwent an end 
to end anastomosis.  There was no nerve involvement or injury to 
the bony structure.  There were also no post-operative 
complications.  

Post-service, VA outpatient treatment records dated in August 
2006 simply noted hip and thigh pain.  At VA examination in 
October 2006, the Veteran reported flare-ups of pain occurring 
two to three times per week lasting approximately one day.  This 
was said to be brought upon by repetitive movements, prolonged 
standing, walking, going up and down stairs, and pushing and 
pulling objects in front of the body.  He denied an additional 
limitation, motion, or functional impairment during flare-ups.  
The Veteran continued to be employed as a millwright.

The examiner noted that while there was some tissue loss of the 
rectus femoris muscle, the anterior aspect, superior one-`third, 
there was no tendon damage or bone, joint, or nerve damage.  
Damage to the femoral artery was repaired.  Muscle strength was 
good against resistance and there was no muscle herniation or 
loss of muscle function.  No joints were affected. 

VA outpatient treatment records dated between 2007 and 2009 were 
negative for complaints referable to the pelvic girdle and thigh.  

Upon VA examination in April 2009, the Veteran again endorsed 
persistent pain.  He further complained of aching, soreness, 
tenderness in the right thigh and hip area.  X-rays document 
residual foreign bodies in this area. (Note: service connection 
was awarded for the metallic fragments in Muscle Group XVI).  The 
Veteran indicated that he was still functioning on the job, 
albeit a "light job."  He was not using a brace or cane.  
Prolonged standing and walking was said to irritate and bother 
him.  

Examination of the groin, hip, and anterior thigh revealed mild 
sensitivity and mild tenderness to palpation.  There was no bone, 
joint, or nerve damage.  The artery damage was repaired in 
service.  There was no muscle hernia.  There was some stiffness 
in the joint.  The Veteran was able to flex his hip to 90 degrees 
(full flexion is to 125 degrees) and extend fully to zero 
degrees.  See 38 C.F.R. § 4.71a, Plate II.  He was able to adduct 
to 25 degrees, abduct fully to 45 degrees, and had internal and 
external rotation to 40 degrees.  Id.  There was pain with 
resisted motion and hip flexion.  

While the Veteran has complained of pain, aching, soreness, and 
tenderness in the right thigh and hip area, these findings are 
contemplated in the findings for moderate muscle damage.  More 
than moderate muscle damage to either Muscle Group XIV or to 
Muscle Group XVI is not shown.  Notably, there has been no 
objective finding of a moderately severe muscle wound that is 
manifested by entrance and exit scars indicating track of missile 
through one or more muscle groups.  38 C.F.R. § 4.56(d)(3)(i).  
There have also been no indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles.  
38 C.F.R. § 4.56(d)(3)(iii).  

As such, the Board finds that the service-connected Muscle Group 
XIV is appropriately characterized as moderate.  Thus, pursuant 
to Diagnostic Codes 5314 and 5316, no more than a rating of 10 
percent is warranted for residuals of a SFW to the right thigh, 
hip, and groin affecting Muscle Group XIV and Muscle Group XVI.

In sum, an evaluation in excess of 10 percent is not warranted 
for the service-connected Muscle Group XIV for any portion of the 
rating period on appeal.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disability is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  The service-connected Muscle Group XIV has not 
caused frequent periods of hospitalization or caused marked 
interference with employment.  Thus, as the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate, and no referral for an 
extraschedular evaluation is required.  38 C.F.R. 
§ 3.321(b)(1); Thun, supra.  

Under the circumstances of the instant case, the Board must find 
that the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the service-connected Muscle 
Group XIV; the benefit of the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

The Board has also considered whether a total disability based on 
individual unemployability (TDIU) should be assigned here.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that, when evidence of unemployability is presented, the 
issue of whether TDIU will be assigned should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for 
TDIU.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of TDIU 
nor does the evidence support a finding that it is warranted.  
The Veteran indicated on multiple occasions, to include most 
recently before the Board in March 2010, that he continues to 
work full-time.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  


ORDER

Entitlement to an initial 50 percent evaluation, and no higher, 
is granted for PTSD for the entire appeal period, subject to the 
controlling regulations governing monetary awards.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected Muscle Group XIV, is denied.

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


